Citation Nr: 1826769	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome with degenerative changes of the right knee ("right knee disability") from September 8, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION


The Veteran had active service from November 1998 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board finds that the issue of entitlement to a TDIU is included in the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in the November 2014 substantive appeal, the Veteran indicated that she was unemployable due to the severity of her right knee disability.  Thus, the Board finds that the record raises the claim for a TDIU and the issue of entitlement to a TDIU is before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Missing Records

According to the November 2014 substantive appeal, the Veteran had seen Dr. Mahnken at "Mercy Ortho" for her knee disability.  Review of the record reveals that that these private medical records have not been associated claims file.  Hence a remand is required to obtain this document.

VA Examinations

In July 2016, the U.S. Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45 (2016), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted."  Id. at n.7.

The VA examinations of record do not clarify whether range of motion testing was conducted in the aforementioned areas, including passive and weight-bearing motion, or whether such testing is warranted.  The knee is a weight-bearing joint.  As such, a new examination is required.
 
Additionally, in Sharp v. Shulkin, the Court addressed the adequacy of a VA examiner's findings concerning additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  

In light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the limitation of motion during flare-ups, as the VA examinations of record, to include the most recent one in October 2014, did not address this issue.  

TDIU

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of her increased rating claim for a right knee disability, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until her increased rating claim has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA and private treatment records.  Specifically, he should be requested to provide authorization for VA to obtain private medical records from Dr. Mahnken as identified by the Veteran in her November 2014 Substantive Appeal.

2.  Schedule the Veteran for a VA examination to address the severity of right knee disability, to include all orthopedic and neurological manifestations.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  A complete rationale for any opinions must be provided. All indicated tests must be performed.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Further, in accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of her spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

2.  Then, readjudicate the claim for a higher rating for the right knee disability with consideration of all applicable orthopedic and neurological diagnostic codes.  If any benefit sought is denied, in whole or in part, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




